Citation Nr: 0123496	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability secondary to service-connected residuals 
of an excision of the left third metatarsal head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1968.

This appeal arises from an April 1999 rating decision of the 
Roanoke, Virginia, Regional Office (RO) which determined that 
the veteran had not submitted the requisite new and material 
evidence required to reopen a final Board of Veterans' 
Appeals (Board) decision that had denied entitlement to 
service connection for a low back disability due to residuals 
of an excision of the left third metatarsal head.  The 
veteran appealed.

In his substantive appeal of September 1999, the veteran 
requested a hearing before a traveling member of the Board 
sitting at the RO.  However, he withdrew this hearing request 
in April 2001.

The veteran has submitted results from a blood work up done 
in September 1997 that were positive for rheumatoid 
arthritis.  He discussed this fact in his substantive appeal 
of September 1999.  It appears that the veteran may have 
expressed at least an informal claim for entitlement to 
service connection for rheumatoid arthritis.  See 38 C.F.R. 
§ 3.155 (2000).  Obviously, this claim is not properly before 
the Board at the present time and it is not inextricably 
intertwined with the issues on appeal.  Therefore, this 
matter is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  In October 1996, the Board denied secondary service 
connection for a low back disability.  The veteran was 
notified of this denial and of his appellate rights, but he 
did not file a timely appeal.

2.  Evidence associated with the claims file since the 
October 1996 decision is new and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The Board's October 1996 decision denying secondary 
service connection for a low back disability is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

2.  New and material evidence sufficient to reopen a claim 
for entitlement to service connection for a low back 
disability secondary to residuals of an excision of the left 
third metatarsal head has been submitted, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

It is contended that the appellant's low back disability is 
secondary to his service-connected residuals of an excision 
of the left third metatarsal head because, as noted by his 
physicians, the use of a metatarsal pad/bar has changed the 
biomechanics of his gait and put extra pressure on his back.

By rating decision of September 1974, the RO granted service 
connection for residuals of a fracture to the head of the 
third metatarsal bone of the left foot.

Private urology outpatient records for January 1975 disclose 
complaints of severe pain in the middle of the veteran's 
back; it was noted in May 1975 that he was still having back 
pain.  He was hospitalized at Pulaski Community Hospital 
later in May 1975 with complaints of a five to six month 
history of increased difficulty voiding and severe pain 
through the low back.  X-rays of the lumbar spine were 
unremarkable and the intervertebral disc spaces were thought 
to be normal.  The pertinent discharge diagnosis was 
lumbosacral back pain of unknown cause.

The veteran was hospitalized at a Department of Veterans 
Affairs (VA) hospital in October 1975 with complaints of pain 
in his left third metatarsal.  He underwent excision of the 
proximal end of proximal phalanx of the third toe.  It was 
noted at the time of discharge that he was ambulating 
independently with a cast shoe.  The pertinent discharge 
diagnosis was Freiburg's disease of the third metatarsal of 
the left foot.

In a rating decision of February 1976, the veteran's service-
connected left foot disability was recharacterized as an 
excision of the proximal end of the proximal phalanx, third 
toe, left foot.

According to a June 1976 Disability Certificate from George 
B. McClelland, D.C., and George B. McClelland, Jr., D.C., the 
veteran had been examined earlier in June 1976 and 
intervertebral disc syndrome was diagnosed.

Between June and September 1976, the appellant's treating 
chiropractor recommended that he be placed on light duty due 
to an intervertebral disc syndrome.

VA hospital records for March 1978 reveal that the veteran 
complained of left foot pain.  Although the hospital summary 
indicates that the veteran's right foot was operated on 
during this hospitalization, this notation is incorrect.  
While hospitalized in March 1978, the veteran underwent 
excision of the left third metatarsal head.  He was 
discharged using a "fracture" shoe and crutches.

By rating decision of July 1978, the service-connected 
disability of the left foot was again recharacterized as 
excision of the left third metatarsal head.

Subsequent evidence on file, including private and VA medical 
reports and an award decision of the Social Security 
Administration, reveals continued low back disability, for 
which the veteran underwent three separate surgeries.

A November 1987 letter from Ward W. Stevens, M.D., indicates 
that the veteran had a long history of recurring episodes of 
low back and bilateral groin pain.  It was noted that the 
veteran did a fair amount of lifting the previous September 
while moving his daughter to college and had been unable 
since then to obtain relief from back discomfort.  It was 
thought that the veteran had a chronic central disc bulge at 
the L4-5 level.  He underwent bilateral lumbar laminotomy at 
L4-5 at Community Hospital of Roanoke Valley in December 
1987.

A January 1989 medical report from Dr. Stevens discloses that 
the veteran was seen for complaints of recurring low back and 
bilateral leg pain; it was noted that the veteran apparently 
injured his back at work the previous week but continued to 
work for several days.  The veteran was thought to have low 
back strain.  

A VA podiatry examination of August 1989 noted that the 
veteran had problems with weight bearing.

The appellant underwent a lumbar laminotomy at L4-5 on the 
left at Community Hospital of Roanoke Valley in June 1989.  
VA outpatient records for July 1990 reveal that the veteran 
complained of back pain due to his feet and said that his 
orthotic was not helping him anymore; it was noted that 
molded shoes would be tried.  Due to continued low back 
problems, the veteran underwent a lumbar laminotomy at L4-5 
on the right at Community Hospital of Roanoke Valley in 
February 1992.

The veteran presented testimony before the RO in April 1991.  
He stated that since a 1966 injury he had walked with a limp.  
He further described undergoing surgery in 1987 and 1989 for 
disc problems.

According to a May 1992 report from Richard T. Jackson, M.D., 
the Medical Director of the Center for Behavioral Medicine, 
the veteran had had back pain since 1985.  Dr. Jackson went 
on to note that if the veteran had worn a special metatarsal 
support for twelve years, it could very well have caused a 
chronic imbalance in his lumbar spine region and led to 
lumbar disc disease.

In May 1992, an outpatient nursing assessment noted the 
appellant's report of problems since an in-service foot 
injury.  Surgical intervention was required for the foot 
which the appellant stated caused him to walk at a 
disproportionate angle which the veteran believed eventually 
led to the development of significant back pain and the need 
for back surgery.  A pertinent medical opinion linking the 
appellant's foot disorder to his back disorder was not 
offered.

On VA foot examination in August 1992, it was noted that the 
veteran complained of chronic low back and left buttock pain, 
and occasional left foot pain.  The examiner concluded that 
the veteran had chronic back pain, and said that it was 
impossible to assume that the back pain came from wearing a 
built-up shoe, since the veteran's history was not known from 
the early 1970's, when he started wearing the built-up shoe, 
to the mid 1980's, when he first consulted medical treatment 
for his back pain.  The examiner went on to note that 
although wearing a built-up shoe on one side could have 
altered the biomechanics of his hips and lower back, but his 
initial disc bulge could have come from many other etiologies 
as well and that any claims directly related to the veteran's 
feet were minimal because he was really not limited by his 
left foot pain.

At a VA peripheral nerve examination in August 1992, the 
veteran reported that he developed low back pain after his 
second left foot surgery and the use of a special orthopedic 
shoe.  The examiner's impressions were: status-post excision 
of the proximal end of the proximal phalanx of the left third 
toe and excision of the left third metatarsal head with 
subsequent deformity of the left foot and discomfort; status- 
post L4-5 diskectomy on three separate occasions; and chronic 
low back pain related to the above surgeries.  The examiner 
concluded that he was unable to find an objective 
neurological sign and that he could not etiologically connect 
the veteran's service-connected foot injury to his current 
back disability.

According to February 1993 and April 1994 statements from 
Morgan E. Scott, M.D., a board certified psychiatrist, who 
had been treating the appellant since April 1972, the 
veteran's service-connected left foot disability, which 
caused an altered gait and pelvic tilt, was causally related 
to his current low back disability.  Dr. Scott cited medical 
texts to support his opinion.

It was noted on VA peripheral nerve examination in November 
1995 that recent electromyogram and nerve conduction studies 
failed to define a manifest lumbosacral radiculopathy or 
polyneuropathy.  The veteran indicated on VA spinal 
examination in November 1995 that he wore a metatarsal bar 
beneath the metatarsal heads of his left work boot because of 
pain on ambulation, but did not wear it with regular shoes, 
and that he had done relatively well with his left foot since 
surgical excision.  X-ray studies of the spine in November 
1995 disclosed evidence of significant narrowing of the disc 
space between L4-5 and L5-S1.  Back diagnosis was status-post 
excision of a herniated disc at L4-5 with recurrent disc and 
failed back syndrome.  The examiner, who indicated that he 
reviewed the file, noted that the veteran showed records of 
chiropractic treatment for his back that preceded surgical 
excision of the third metatarsal phalangeal joint of the left 
foot.  Consequently, the examiner concluded that the 
veteran's back disability was in existence at the same time 
that he was undergoing treatment for his left foot 
disability, and that the veteran's current back disability 
was not causally related to his service-connected left foot 
disability.

In a decision of October 1996, the Board acknowledged that 
there was medical evidence of record for a nexus between the 
veteran's service-connected left foot disorder and his low 
back disability.  However, after weighing all the evidence of 
record, the Board determined that the preponderance of the 
most probative medical evidence did not establish that the 
veteran's low back disability had been incurred or aggravated 
by the residuals of an excision of the left third metatarsal 
head.

In December 1996, the veteran requested that his claim be 
reconsidered on the basis of new and material evidence.  He 
submitted written statements noting his medical history and 
reasserted that his current low back disability had been 
caused by his service-connected left foot disorder.

Since October 1996, the veteran has submitted numerous copies 
of his VA and private medical records, and statements from 
private physicians.  These have included physical examination 
reports for insurance purposes conducted in September 1989 
and March 1991.  Most significantly, the veteran submitted in 
March 1999 a private orthopedic examination and opinion from 
a Robert B. Stephenson, M.D.  The examination report dated in 
April 1991 noted the following:

Note that [the veteran] asked me write a 
letter for the VA Disability Board 
relating the back problems he has had to 
his foot problem and the use of the 
metatarsal bar.  I told him that it is 
possible there is a correlation but I 
feel this is unlikely.  I have indicated 
this in the letter.

A letter from Dr. Stephenson dated a few days later noted:

Although is certainly possible that the 
metatarsal bar precipitated his back 
pain, I cannot state that this was the 
probable cause of his back problems.

After a decision on a claim has become final, VA may not 
reconsider this claim on the same record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  According to 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Evidence can 
be new and material even where it will not eventually 
convince VA to alter its rating decision.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed.Cir. 1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

A review of the evidence received since October 1996 reveals 
that most of it is actually duplicative of evidence reviewed 
by the Board in its prior decision.  While there are a few 
private medical records that were not reviewed by VA prior to 
October 1996, the overwhelming majority of this evidence is 
either cumulative of previously reviewed evidence, or is not 
material to the reasons for the Board's October 1996 denial.  

The Board finds, however, that Dr. Stephenson's opinions of 
April 1991 to be new as they were not previously been 
considered by VA.  This evidence is also probative because 
these opinions indicate a relationship between the veteran's 
current low back disability and his service-connected left 
foot disorder.  Under the circumstances of this case, this 
new evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim for secondary 
service connection.  This is especially true in the present 
case since the Board's conclusions in October 1996 were based 
on weighing conflicting medical opinions.  Therefore, the 
Board finds that the veteran has submitted the requisite new 
and material evidence required to reopen his claim for 
entitlement to service connection for a low back disability 
secondary to service-connected residuals of an excision of 
the left third metatarsal head.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability secondary to residuals of an excision of the left 
third metatarsal head.

REMAND

As noted above, the Board has reopened the veteran's claim 
for secondary service connection for a low back disability.  
However, initial review of the merits of this claim by the 
Board is not appropriate, as the RO has yet to make a 
determination on this issue on the merits following the 
reopening of the claim.  See 38 U.S.C.A. § 7104.

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider who has treated him 
for his low back disability.  Based on 
his response, the RO should attempt to 
procure copies of any records which have 
not previously been obtained from 
identified treatment sources, to include 
legible copies of any VA treatment not 
yet of record.  Duplicate records are 
neither necessary nor desirable.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  The RO should then determine whether 
the VA has complied with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If 
all appropriate development and notice 
actions have been completed, the claim 
should be readjudicated on the merits 
with consideration of all pertinent law, 
regulations, and court decisions.  If the 
veteran's claim remains denied, he should 
be provided a SSOC, which includes any 
additional pertinent law and regulations.  
This SSOC must specifically inform the 
veteran and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  The applicable response time 
should be allowed.  This case should then 
be returned to the Board, if in order, 
after compliance with the customary 
appellate procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

